Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT AND REASON FOR ALLOWANCE
I. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment maybe filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
-- ELEVATOR CAR POSITION DETECTION SENSOR THAT SUPPRESSES ERRONEOUS DETECTION OF THE PRESENCE OR ABSENCE OF A PLATE -- 
II. ALLOWABLE SUBJECT MATTER
The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 3 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having: “..elevator car position detection sensor comprising: a first coil provided to one of an elevator car and a hoistway and configured to output an excitation magnetic field to a plate provided to the other of the elevator car and the hoistway; a second coil provided on an opposite side of the first coil relative to the plate: a shield wall configured to shield an end portion of the plate located closer to one of the car and the hoistway; and a determination circuit configured to determine a phase of an alternating-current voltage corresponding to a frequency of the excitation magnetic field output from the first coil at an alternating-current voltage generated across the second coil, wherein the shield wall shields an end portion of the plate located closer to one of the car and the hoistway at a side closer to the first coil and at a side closer to a tip end of the plate, without shielding the end portion of the plate at a side closer to the second coil.” Claims 4 and 5 are similar to claim 3.
The remaining dependent claims are allowed by virtue of their dependencies on the independent claim.
The sited prior art includes INOUE et al., (US 2017/0043976) teaches having a measurement coil that reduces the output value of the measurement signal in accordance with the generated magnetic field generated by the diagnosis coil. (Figs. 6-13) Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2100.
/Tammara R Peyton/
Primary Examiner, Art Unit 2184
July 16, 2022